6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2020 has been  considered by the examiner.
Status of Claims 
The response of 9/21/2020 is acknowledged.  Current pending claims are 1-2 and 4-15. Claims 1-2 and 4-11 are amended. Claim 3 is canceled. Claims 12-15 are withdrawn.
Response 
The previous indefiniteness rejections are withdrawn in view of the amended claims. 
Several amendments have been made to the claims. The argument that the applied art does not teach a water pipe connected to an inlet by virtue of a switching valve being taught in Zheng is not persuasive since the claims do not require direct connection without such a valve. Thus, this is not precluded. The prior art does not teach the newly claimed limitations of the adapter; the claims are allowed and the art rejections are withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-15 directed to an adapter non-elected without traverse.  Accordingly, claims 12-15 been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 12-15.
Allowable Subject Matter
Claims 1-2 and 4-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest the cavity formed between the second connection end and second connection portion, as seen in Fig. 3, that receives the opening (top) of the portable container in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711